Frazer, J.
The exhibit “ D” annexed to the complaint is the instrument upon which the action was founded. It amounts to nothing, and is wholly insufficient. It is with*269out signature or the affidavit which the statute imperatively requires to give it validity. Besides, it does not even purport to be what the complaint avers. The demurrer to the complaint should have been sustained.
R. W. Sill, S. A. Huff, and B. W. Langdon, for appellant.
S. E. Perkins, O. F. Baker, and S. E. Perkins, Jr., for appellee.
Judgment accordingly, with costs.